DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	The previous rejections have been overcome in view of applicant’s arguments.

Claims 1, 2, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruga 2017/0001405. As to claim 1, Tsuruga discloses a refrigerator comprising an outer case 33 configured to form an external appearance, an inner case 21 provided inside the outer case and forming a storage compartment, and a vacuum insulator 1 provided between the outer case and the inner case; see Fig.
7. The vacuum insulator in Tsuruga includes a core material 5 formed of sheets 7 of glass fibers [0035], an adsorbent [0020] configured to adsorb a heat transfer medium, and an envelope 3 configured to accommodate the core material and the adsorbent. Tsuruga also discloses that the glass fibers in the core may have a diameter of 3 to 6 microns [0029]. The examiner takes note of the fact that the prior art diameter range partially overlaps the instantly claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.
As to claim 2, Tsuruga discloses this feature at [0049].
As to claim 6, Tsuruga discloses this feature in Fig. 4B.
As to claims 8, 9 and 13, Tsuruga discloses first and second envelopes 3 each having multiple layers coupled together at extension portions; see Fig. 4B and [0039]. The innermost layer of the first envelope can be considered to be a barrier layer as instantly claimed.
As to claim 10, Tsuruga discloses these well-known features at [0085] - [0112].
As to claims 11 and 12, Tsuruga discloses this feature in [0055].

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruga as applied to claims 1, 2, 6 and 8-13 above, and further in view of Uchida 2018/0238609, Nagarajan 2015/0118434 or Kimura 2015/0159800. Tsuruga discloses the invention substantially as claimed; see the above rejection. However, Tsuruga is silent as to the porosity or basis weight of his fibrous core. The secondary references each disclose or suggest a vacuum insulation panel comprising a glass fiber core with a porosity of greater than 90% which fails within the claimed range; see [0076] of Uchida, [0035] of Nagarajan and [0026]-[0028] of Kimura. It would have been obvious to one of ordinary skill in the art to form a fibrous core in Tsuruga with a porosity within the claimed range in view of the teachings in the secondary references in order to optimize insulation properties.
As to claim 5, the secondary references suggest a high core porosity as noted above. A high porosity would suggest a core with a low basis weight. Therefore, it would have been obvious to one of ordinary skill in the art to use a core in Tsuruga with a low basis weight, such as a weight within the instantly claimed broad range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783